DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 02/20/20.  Claims 1-17 are still pending and have been considered below.

Claim Objections
Claim 2 is objected to because of the following informalities:  line 2 of the instant claim should be amended to recite “…to execute the computer program to:”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  line 3 of the instant claim should be amended to recite “by [[a]]the terminal device…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8-10 and 14-17 recite the limitation "the operation information" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language establishes a first instance of “abstracted operation information” (which is later referred to as “the abstracted operation information”) in addition to a separate and distinct instance of abstracting “operation information” (see lines 4 and 5 of Claim 1; lines 4 and 5 of Claim 16; and lines 5 and 6 of Claim 17); thus, render the claims indefinite in that it is unclear as to which one the limitation in question should be in reference to and/or if the various references to “the abstracted operation information” and “the operation information” are actually one in the same because the claim language describes the “abstracted operation information” to be generated by abstracting operation information.  Simply put, it is unclear if the limitation in question is directed to the generated “abstracted operation information” or to the actual “operation information” itself.
Claim 5 recites the limitation "the program" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language establishes a first instance of a computer “program” in addition to a separate and distinct instance of a “program” (see line 2 of Claim 1; and line 4 of Claim 4); thus, renders the claim indefinite in that it is unclear as to which one the limitation in question should be in reference to.
Claim 13 recites the limitation "the operation" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language establishes a first instance of an “operation” in addition to a separate and distinct instance of an “operation” (see line 6 of Claim 1; and line 4 of Claim 11); thus, renders the claim indefinite in that it is unclear as to which one the limitation in question should be in reference to.
The term “higher” in claim 12 is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms “lower” and “stronger” in claim 13 are relative terms which renders the claim indefinite. The terms “lower” and “stronger” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesin et al. (2017/0099311).
Claim 1:  Kesin et al. discloses a terminal device comprising:
at least one memory storing a computer program [page 12, paragraphs 0159-0160]; and
at least one processor configured to execute the computer program to:
generate abstracted operation information acquired by abstracting operation information indicating a result of operation of the terminal device, based on an abstraction rule(monitor/log user activity and sort into cohorts based on similarity score) [page 5, paragraphs 0063-0066];
compute, based on the abstracted operation information, a forecast score indicating a level of forecast possibility relating to the operation information(calculate a probability score for the user’s activity to determine if it is probable or not) [page 9, paragraphs 0117 & 0123 | page 11, paragraphs 0142 & 0145]; and
determine, based on the forecast score, whether to transmit the operation information to a detection device detecting that the terminal device operates in an illicit manner(send warning to inform administrator and/or administrator computer of the detected anomalous activity) [page 4, paragraph 0052 | pages 9-10, paragraph 0125].
Claim 2:  Kesin et al. discloses the terminal device according to claim 1, wherein the processor is configured to execute the computer program compute a number of times of occurrence or a frequency of occurrence, for each piece of the abstracted operation information in which a content is similar, and sets the forecast score higher, as the number of times of occurrence or the frequency of occurrence is higher(count the number of accesses from unique hostnames by the same user and raise probability score as the number of access from unique devices increases)  [page 12, paragraph 0152 | page 15, paragraphs 0191-0194].
Claim 3:  Kesin et al. discloses the terminal device according to claim 2, wherein the processor is configured to execute the computer program to: compute the number of times of occurrence or the frequency of occurrence in a predetermined period, and store a computation result in storage means [page 12, paragraph 0152 | page 15, paragraphs 0191-0194].
Claim 4:  Kesin et al. discloses the terminal device according to claim 2, wherein the processor is configured to execute the computer program to: compute the number of times of occurrence or the frequency of occurrence in association with a program to be executed by the terminal device(accessing a certain resource and/or port, etc.) [page 9, paragraphs 0117 & 0119].
Claim 5:  Kesin et al. discloses the terminal device according to claim 4, wherein the processor is configured to execute the computer program to: use, as an identifier being capable of identifying the program, a name of the program, or a hash value based on the program [page 9, paragraphs 0117 & 0119].
Claim 8:  Kesin et al. discloses the terminal device according to claim 1, wherein the processor is configured to execute the computer program to: detect that the abstracted operation information generated is similar to normal operation information registered in advance in storage means, and determine, when detecting that the abstracted operation information is similar to the normal operation information, not to transmit the operation information to the detection device(detected activity is normal for cohort members based on other members’ previously logged activities) [page 8, paragraphs 0106 & 0107].
Claim 9:  Kesin et al. discloses the terminal device according to claim 1, wherein the processor is configured to execute the computer program to: detect that the abstracted operation information generated is similar to illicit operation information registered in advance in storage means, and determine, when detecting that the abstracted operation information is similar to the illicit operation information, to transmit the operation information to the detection device(detected activity from locations known to be associated with malicious activity) [page 10, paragraphs 0129 & 0130 | pages 16-17, paragraph 0210].
Claim 10:  Kesin et al. discloses the terminal device according to claim 1, wherein the processor is configured to execute the computer program to: acquire a probability that the operation information is transmitted to the detection device, based on the forecast score, and determine whether to transmit the operation information to the detection device by using the probability [page 9, paragraphs 0117 & 0123 | page 11, paragraphs 0142 & 0145].
Claim 11:  Kesin et al. discloses the terminal device according to claim 1, wherein the abstraction rule indicates abstraction in which a degree of abstraction is different with respect to an operation whose operation type is different(users placed into different cohorts depending on type of activity in users’ activity log) [page 6, paragraphs 0067-0069].
Claim 14:  Kesin et al. discloses the terminal device according to claim 1, wherein the processor is configured to execute the computer program to: transmit the operation information to the detection device, based on a determination result whether to transmit the operation information to a detection device [page 9, paragraphs 0117 & 0123 | page 11, paragraphs 0142 & 0145].
Claim 15:  Kesin et al. discloses the terminal device according to claim 14, wherein the processor is configured to execute the computer program to: transmit, to the detection device, the forecast score relating to the operation information [page 14, paragraphs 0181 & 0182].
Claim 16:  Kesin et al. discloses a report control method for operation information by a terminal device, comprising:
by a terminal device being an information processing device [page 12, paragraphs 0159-0160],
generating abstracted operation information acquired by abstracting operation information indicating a result of operation of the terminal device, based on an abstraction rule [page 5, paragraphs 0063-0066];
computing, based on the abstracted operation information, a forecast score indicating a level of forecast possibility relating to the operation information [page 9, paragraphs 0117 & 0123 | page 11, paragraphs 0142 & 0145]; and
determining, based on the forecast score, whether to transmit the operation information to a detection device detecting that the terminal device operates in an illicit manner [page 4, paragraph 0052 | pages 9-10, paragraph 0125].
Claim 17:  Kesin et al. discloses a non-transitory computer-readable recording medium storing a report control program for operation information by a terminal device for causing the terminal device being an information processing device to execute:
generating abstracted operation information acquired by abstracting operation information indicating a result of operation of the terminal device, based on an abstraction rule [page 5, paragraphs 0063-0066];
computing, based on the abstracted operation information, a forecast score indicating a level of forecast possibility relating to the operation information [page 9, paragraphs 0117 & 0123 | page 11, paragraphs 0142 & 0145]; and
determining, based on the forecast score, whether to transmit the operation information to a detection device detecting that the terminal device operates in an illicit manner [page 4, paragraph 0052 | pages 9-10, paragraph 0125].

Allowable Subject Matter
Claims 6, 7, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.; and if rewritten to overcome any applicable claim rejection(s) under 35 U.S.C. 112, as set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rastogi et al. (2007/0143552).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435